Citation Nr: 1024348	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-42 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, status post laminectomy (lower 
back disorder), rated at 20 percent prior to March 9, 2004 
and between May 1, 2004 to September 19, 2009, and at 40 
percent, on and after September 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to May 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

During the pendency of this appeal, the Veteran relocated to 
Alabama and the Montgomery RO properly assumed jurisdiction 
over the claims.  

The issues of entitlement to service connection for a 
cervical spine disorder and the implicitly raised claim for a 
total disability rating based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was awarded a temporary 100 evaluation from 
March 9, 2004 to May 1, 2004, based on convalescence 
following hospitalization. 

2.  Throughout the appeal period, the Veteran's lower back 
disorder, resulted in severe lumbosacral strain, with marked 
limitation of forward bending in the standing position and 
narrowing of joint spaces.  

3.  The Veteran's lower back disorder, results in forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, but is not productive of unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine, or any 
incapacitating episodes of a duration of at least six weeks.

4.  The competent medical evidence of record indicates the 
Veteran's right and left lower extremity neuropathy is mild 
in nature, has not resulted in loss of reflexes, atrophy of 
the muscle, loss of strength, or documentation of any sensory 
disturbances, and has been sufficiently related to his lower 
back disorder.  

5.  The medical evidence of record documents the Veteran's 
daytime voiding intervals of 1 to 2 hours, and awakening to 
void 3 times a night, which has been related to his lower 
back disorder.  

6.  The medical evidence of record indicates the Veteran has 
loss of erectile power related to his lower back disorder, 
but no deformity of the penis has been documented.  

7.  The competent evidence of record indicates the Veteran 
has a single lower back surgical scar, which was 
tender/painful on examination.  


CONCLUSIONS OF LAW

1.  Prior to March 9, 2004 and, on and after May 1, 2004, the 
criteria for an evaluation of 40 percent, but no more, for a 
lower back disorder are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), 5237 (2009).

2.  The criteria for respective 10 percent ratings for right 
lower extremity neuropathy and left lower extremity 
neuropathy, both as secondary to a lower back disorder, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002) & (2009).

3.  The criteria for a separate 20 percent rating for a 
bladder impairment/increased urinary frequency, as secondary 
to a lower back disorder, are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.115a (2009).  

4.  The criteria for a separate noncompensable rating for 
erectile dysfunction are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2009).  

5.  Entitlement to a special monthly compensation, at a rate 
provided by 38 U.S.C.A. § 1114(k) (West 2002), for loss of a 
creative organ is established.  38 U.S.C.A. §§ 1114, 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350(a)(1), 4.115b, 
Diagnostic Code 7522 (2009).  

6.  The criteria for a 10 percent rating for a single tender 
lower back scar, related to lower back surgery, are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist, upon receipt of a claim for benefits.  Letters dated 
in April 2003 and June 2008 from the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letters explained that the 
evidence must demonstrate a greater level of disability than 
previously assessed, to establish an increased evaluation.  
The letters also indicated that statements from the Veteran's 
doctor, containing physical and clinical findings, and the 
results of any laboratory tests or x-rays could support his 
increased rating claim.  Moreover, both the April 2003 and 
June 2008 letters requested the Veteran furnish any VA or 
private treatment dates related to his claim.  

The foregoing letters, the November 2004 Statement of the 
Case (SOC), and the October 2009 Supplemental Statement of 
the Case (SSOC), adequately explained what evidence would 
warrant a higher rating, as required by the Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008), decision.  Further, the SOC and 
SSOC contained the specific rating criteria from Diagnostic 
Code 5237 and 5295, as well as other relevant regulations.  
Essentially, the SOC and SSOC provided the Veteran sufficient 
information regarding the evidence that is considered in 
assigning a disability rating.  Although, the aforementioned 
documents were not provided prior to the February 2004 rating 
decision on appeal, the Veteran has been represented by a 
service organization, which is very familiar with the 
elements necessary to establish claims of this nature, 
throughout the pendency of his appeal.  What is more, the 
Veteran has been allowed an opportunity to submit additional 
evidence in support of his claim (which he did), and his 
claim thereafter readjudicated based on these submissions.  
Accordingly, the Board finds any notice deficiency, or error 
with respect to timing, to be harmless and non-prejudicial to 
the Veteran.  

The Board also finds that all necessary development of 
evidence has been completed.  In addition to the Veteran's 
Social Security Administration (SSA) file, VA has obtained 
his service, VA and private treatment records.  The Veteran 
has also failed to indicate any additional records that VA 
should seek to obtain on his behalf, and he has been afforded 
appropriate VA examinations.  Moreover, as reflected in an 
October 2009 VA Report of Contact, the Veteran withdrew his 
request for a hearing.  See 38 U.S.C.A. § 20.704(e).  
Consequently, the Board has no notice of any additional 
relevant evidence not of record, and finds VA made all 
reasonable efforts to obtain evidence necessary to 
substantiate the Veteran's claim; therefore, and no further 
assistance with the development of evidence is required.

By way of background, in March 2003, the Veteran filed an 
increased rating claim related to his lower back disorder, 
rated at 10 percent.  An April 2004 rating action increased 
the Veteran's disability rating to 20 percent.  The Veteran 
disagreed with this determination, and concurrently filed a 
claim for hospital convalescence.  An October 2004 rating 
action granted the Veteran a temporary 100 disability rating 
for hospital convalescence, from March 9, 2004 to May 1, 
2004, and thereafter continued his 20 percent evaluation.  
The Veteran perfected an appeal of the April 2004 rating 
action, in December 2004, and subsequently an October 2009 
rating action increased the his evaluation to 40 percent, 
effective September 19, 2009.  

Increased Rating Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued, while a claim is pending, unless 
clearly specified otherwise, the regulation that was changed 
is applied for the entire appeal period, the new regulation 
is applied as of its effective date, and whichever 
application yields a more favorable result, if any, is used 
for that particular appeal.  The amended versions may only be 
applied as of their effective date and before that time only 
the former version of the regulation may be applied.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran's lower back disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, for lumbar strain.  Prior to 
September 26, 2003, this Diagnostic Code assigned a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in the standing position; and, a 40 percent 
evaluation for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
positions, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the aforementioned with abnormal mobility on forced 
motion.  

After September 26, 2003, the Diagnostic Codes rating the 
spine were renumbered and the Veteran's lower back disorder 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
which is applicable whether or not symptoms such as pain, 
stiffness or aching in the area of the spine are affected by 
residuals of the injury or disease.  Accordingly, a 100 
percent rating is appropriate where there is unfavorable 
ankylosis of the entire spine.  Where there is unfavorable 
ankylosis of the entire thoracolumbar spine a 50 percent 
disability rating is warranted.  A 40 percent disability 
rating is appropriate where there is forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
where muscle spasms or guarding are severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Under Diagnostic Code 5293 (as in effect September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (as in effect 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under Diagnostic Code 5293 (as in effect September 23, 2002) 
and Diagnostic Code 5243 (as in effect September 26, 2003), a 
20 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Evidence and Analysis

An August 2002 private function assessment of the Veteran's 
back was performed to determine whether he was capable of 
returning to his employment, after a job related injury.  The 
physical examination report from this assessment is unclear, 
as the Veteran's lumbar flexion, extension and right lateral 
flexion are each respectively reported to be 100 degrees and 
his left lateral flexion is reported to be 60 degrees.  
Moreover, this assessment deals primarily with the Veteran's 
cervical spine and does not provide any clear documentation 
of the severity of the Veteran's lower back, or diagnose any 
disorders related to his lower back disorder.  

A January 2003 private Electrodiagnostic Study, documented 
the Veteran's report of bilateral lower extremity pain, 
numbness and tingling, and numerous epidural injections 
"without significant improvement in symptoms."  On physical 
examination, the Veteran had (i) decreased response to light 
touch at the medial and lateral aspect of the left foot; 
(ii) bilateral knee deep tendon reflexes of 2/4; (iii) 
bilateral Achilles deep tendon reflexes of 1/4; (iv) positive 
right SLR (straight leg raise) "at 40-60 [degrees];" and 
(v) negative left SLR.  

In an effort to assist the Veteran substantiate his claim, he 
was provided a November 2003 VA examination.  During the 
examination interview, the Veteran reported daily lower back 
pain, radiating pain to both lower extremities, and that his 
physician prescribed bed rest four-times within the past 12 
months, of a duration of 3-days.  On physical examination, 
the Veteran had (i) lumbar flexion from zero-to-60 degrees 
(with pain at 60 degrees); (ii) extension from zero-to-10 
degrees (with pain at 10 degrees); (iii) bilateral lateral 
flexion from zero-to-20 degrees; and (iv) bilateral rotation 
from zero-to-30 degrees.  Upon repetitive testing, the 
Veteran's range of motion was limited by pain and lack of 
endurance, which the examiner characterized as a "major 
functional impairment."  The examiner also recorded positive 
bilateral straight leg raises, but normal neurological 
functioning.  The Veteran's diagnosis was mechanical low back 
pain, with disc protrusion at the L4-5 vertebrae level, and 
disc degeneration at L5-S1 vertebrae level.  

In a December 2003 private treatment record, the Veteran 
reported both an inability to work because of his lower back 
pain, and radiating pain to his lower extremities, which was 
only eased by bed rest.  On physical examination, the private 
physician found the Veteran to have decreased range of motion 
both anterior flexion, extension and lateral bend, 
bilaterally increased reflexes in the lower extremities, 
ambulation with a slight antalgic gait but the Veteran was 
able to stand on the toes and on the heels.  After an MRI 
revealed degenerative lumbar disc disease at multiple levels 
and significant spinal stenosis at L4-L5, the private 
physician recommended physical therapy and noted a possible 
surgical option to improve the reported symptoms.  

A January 2004 VA back radiology report reflected 
considerable narrowing of the L5-S1 disc space, prominent 
anterior hypertrophic spurring at L5-S1, moderate posterior 
spurring, and no spondylosis or appreciable change between 
extension and flexion views.  Based on these finding, the 
Veteran was diagnosed with degenerative disease at L5-S1.

A March 2004 private surgical record, documented the 
Veteran's bilateral laminectomy at L5, partial laminectomies 
at L4 and S1, and other lower back related surgical 
procedures.  Following this surgery, the Veteran's diagnosis 
was lumbar stenosis with right radiculopathy.  A follow-up 
treatment record, dated in the same month, noted the private 
physician's opinion that "any strenuous or laborious 
job...could exacerbate [the Veteran's] symptoms."  

An April 2004 statement, from private physician S. 
Rezaiamiri, M.D., indicated that the Veteran's March 2004 
surgery failed to alleviate his moderate-to-severe back pain 
or the radiating bilateral lower extremity pain.  Dr. 
Rezaiamiri then provided an opinion linking the Veteran's 
lower back symptoms to an in-service lower back injury; and 
further opined that this in-service injury likely contributed 
to the Veteran's increased lower back symptoms after a post-
service back injury. 

According to a November 2004 private radiological report, the 
Veteran continued to complain of pain radiating to both lower 
extremities.  This radiology report revealed degenerative 
changes at L4-L5, disc space narrowing, a broad based 
posterior bulge, facet hypertrophy, probable bilateral neural 
foraminal narrowing, and degenerative disc space narrowing at 
L5-S1; however, no central canal stenosis at L5-S1 was noted.  

A December 2004 VA orthopedic treatment record documented the 
Veteran's back surgery and the subsequent 3 month improvement 
of his back related symptoms.  However, the Veteran also 
reported an increase in lower back pain, radiating to both 
lower extremities, after "any prolonged activity."  The 
Veteran's diagnosis was recurrent right S1 radicular pain.  

The Veteran continued to report lower back pain and pain 
radiating to both lower extremities in March 2005.  An 
examination found the Veteran's neurological functioning to 
be normal; however, upon comparing MRI results, the VA 
physician diagnosed moderate-to-severe disc space narrowing 
at L5-S1, diffuse disc bulging with posterior central annular 
tear and probable reactive granulation tissue at L4-L5, 
without significant central spinal stenosis.

A June 2006 VA primary care treatment record documented the 
Veteran's continued lower back pain.  On physical 
examination, the VA physician noted "mild restriction" of 
range of motion and tenderness on palpitation, with no 
neurological defects.  The Veteran's diagnosis was again 
lumbar spine disc disease, status post laminectomy.

In an effort to discern the current nature of the Veteran's 
condition, he was provided another VA examination in November 
2007.  During this examination interview, the Veteran 
reiterated that he retired because of his lower back 
disorder, and that he was bedbound for four-to-five days, at 
least four times in the past year.  The examiner also 
observed that the Veteran continually stood at 3 degrees of 
flexion.  On physical examination, the Veteran had (i) 
flexion from 3-to-35 degrees; (ii) extension from negative 
three degrees-to-five degrees, as his spine was "frozen" at 
three degrees of flexion; (iii) left lateral flexion from 
zero-to-15 degrees; (iv) right lateral flexion from zero-to-
20 degrees; and (v) bilateral rotation from zero-to-25 
degrees, with pain noted on each test.  Upon repetitive 
testing, pain resulted in a 5-to-10 percent decrease in range 
of motion, with mild-to-moderate fatigue, weakness and lack 
of endurance.  At this time the examiner also documented an 
11 cm lower back surgical scar that was hyperpigmented and 
mildly tender on examination.  There were no neurological 
defects, gibbous, listing, spasm, or curvature of the spine 
present.  The Veteran was diagnosed with lumbar spine 
degenerative disc disease, status post L5 laminectomy.

In September 2009, the Veteran was once again examined for VA 
purposes.  During this examination, the Veteran reported (i) 
daytime urinary voiding every 1-to-2 hours and awakening 3-
time a night to void, and (ii) erectile dysfunction.  
Subsequently, the examiner opined that these conditions were 
related to the Veteran's lower back disorder.  The Veteran 
also reported lower back fatigue, stiffness, weakness, 
spasms, and pain, as well as, daily radiating tingling and 
sharp pain to his lower extremities.  On physical 
examination, the Veteran had (i) flexion from zero-to-30 
degrees; (ii) extension from zero-to-five degrees; (iii) left 
lateral flexion from zero-to-15 degrees; (iv) right lateral 
flexion from zero-to-20 degrees; and (v) bilateral rotation 
from zero-to-15 degrees.  On initial and repetitive testing, 
the examiner recorded no additional loss of range of motion 
or objective evidence of pain.  Further, the examiner noted 
no abnormal upper or lower extremity neurological findings, 
though the Veteran continued to report bilateral lower 
extremity pain.  Ultimately, the Veteran was diagnosed with 
lumbar spine spondylosis of the lower 2 levels, with joint 
space narrowing, endplate osteophytic spurring and facet 
degenerative changes at L4-L5 and L5-S1.   

Based on the evidence of record, the Board finds that the 
criteria for a 40 percent rating, under Diagnostic Code 5295 
(as in effect prior to September 26, 2003), for severe 
lumbosacral strain are met.  The November 2003 VA examiner 
noted the Veteran's lower back muscle spasms and tenderness 
and opined that the disorder resulted in "major functional 
impairment."  Moreover, a January 2004 VA radiologist 
characterized the narrowing of the joint spaces in the 
Veteran's back (L5-S1 disc space) as "considerable," and, 
in March 2005, a VA physician indicated the narrowing was 
"moderate-to-severe."  Additionally, at the Veteran's 
November 2007 VA examination, repetitive tests resulted in 
pain, a 5-to-10 percent decrease in range of motion, with 
mild-to-moderate fatigue, weakness and lack of endurance.  
The record further reflects the Veteran's limitation of 
forward flexion to 35 and 30 degrees, respectively, at 
November 2007 and September 2009 VA examinations.  What is 
more, the November 2007 VA examiner specifically observed the 
Veteran's "frozen" stance at three-degrees of flexion.  
After a thorough review of the claims folder and 
consideration of relevant evidence of record, the Board finds 
that the evidence sufficiently establishes the criteria for a 
40-percent rating for the Veteran's lower back disorder (the 
maximum schedular rating available), under Diagnostic Code 
5295, as in effect prior to September 23, 2003.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's lower back disorder does not meet 
the criteria for a rating in excess of 40 percent, under the 
relevant criteria.  At his November 2003 VA examination, the 
Veteran's flexion was only limited to 60 degrees, and at his 
November 2007 VA examination, his flexion was only limited to 
35 degrees.  The Board notes that a December 2003 private 
treatment record does reflect the Veteran's "decreased range 
of motion," but this record provides inadequate information 
to assess the severity of the Veteran's disorder.  
Additionally, at the Veteran's September 2009 VA examination, 
his forward flexion was only limited to 30 degrees and there 
is no evidence that the Veteran has been diagnosed with 
ankylosis (favorable or unfavorable).  Thus, the criteria for 
a rating in excess of 40 percent, under the criteria, as in 
effect on and after September 23, 2003, are not met.

The Board has also considered the Veteran's claim in light of 
the applicable intervertebral disc syndrome criteria.  In 
this regard, there is no evidence that the Veteran had any 
incapacitating episodes of at least six weeks within any 
twelve month period, during the period under review.  This 
being the case, the evidence of record fails to establish a 
more favorable rating then outlined above.  

The Board acknowledges that multiple medical reports of 
record noted painful motion, but only on one instance did 
this result in additional loss of range of motion.  Moreover, 
the record does not indicate that on repetitive testing there 
was additional loss of motion, or functional loss, greater 
than that contemplated in the evaluations assigned.  See 
38 C.F.R. § 4.40; Deluca v. Brown 8 Vet. App. 202 (1995).  
Ultimately, the Board finds that all pain and limitation of 
motion noted in the record is contemplated in the rating 
assigned.  

In summation, the Board concludes the criteria for a 40 
percent schedular evaluation, and no more, have been met 
throughout the appeal period and to this extent the appeal is 
granted.  

Other Considerations

Additionally, the regulations mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestation), including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

        Bilateral Lower Extremity Neuropathy

After a thorough review of the evidence of record, the Board 
finds sufficient evidence to establish the Veteran's 
entitlement to a separate disability ratings for right lower 
extremity neuropathy and left lower extremity neuropathy, 
both as secondary to his lower back disorder.  The record 
reflects the Veteran's continued and competent complaints of 
bilateral lower extremity pain, throughout the period 
relevant to the present appeal.  Additionally, an October 
2001 private surgery report documented the Veteran's 
diagnosis with lumbar strain related radiculopathy.  Further, 
a March 2003 VA radiology report documented a diffuse disc 
bulge encroaching upon both S1 nerve roots at L5-S1, and the 
Veteran's continued complaints of right and left lower 
extremity numbness.  In an April 2004 opinion, private 
physician, S. Rezaiamiri, M.D. opined that the Veteran's 
lower back disorder "caused significant pain in [his] lower 
extremit[ies]," which, at least arguably, links the 
Veteran's right and left lower extremity complaints to his 
service connected back disorder.  What is more, the September 
2009 VA examination report documented the Veteran's report of 
radiating pain in his "lower legs," and, at this time, the 
examiner diagnosed lumbar spine spondylosis, which by 
definition causes "pain and stiffness, sometimes with 
sciatic radiation."  Dorland's Illustrated Medical 
Dictionary, p. 1780 (31st ed. 2007).  The Board, resolving 
reasonable doubt, in this unique circumstance, in favor of 
the Veteran, finds sufficient evidence to establish 
entitlement to separate disability ratings for right and left 
lower extremity neuropathy, secondary to a lower back 
disorder.

The appropriate Diagnostic Code to rate the Veteran's lower 
extremity neuropathy is 38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8520 provides for a 10-percent rating for 
mild incomplete paralysis of the sciatic nerve.  A 20-percent 
rating is appropriate for moderate incomplete paralysis of 
the sciatic nerve.  Diagnostic Code 8520 indicates a 30-
percent rating is appropriate for severe incomplete paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2002) & (2009).  

Based on the evidence of record, the Board finds that the 
criteria for respective 10 percent ratings, and no more, for 
right and left lower extremity neuropathy, both as secondary 
to a lower back disorder, are met.  The aforementioned, March 
2003 VA radiology report documented encroachment upon both S1 
nerve roots at L5-S1, and the Veteran's complaints of pain, 
numbness and weakness in both of his lower extremity; however 
a December 2004 VA orthopedic treatment record specifically 
documented the absence and any motor, sensory or reflex 
impairment.  A November 2007 VA examination report also 
documented the Veteran's complaints of tingling and pain in 
his feet, but his dorsalis pedal pulses, posterior tibial 
pulses, and leg strength were normal.  The Veteran again 
reported constant pain in his legs, at his September 2009 VA 
examination; however, on neurological examination, the 
examiner specifically noted no abnormal (i) sensation (ii) 
knee jerk, (iii) ankle jerk,(iv) plantar flexion or (v) lower 
extremity muscle strength, associated with the either the 
Veteran's right or left lower extremity.  The Board 
acknowledges the notation, in a January 2003 private 
Electrodiagnostic Study, of some neurological impairment, but 
the record does not depict a disability picture of such 
severity, as to warrant a "moderate" rating for right or 
left lower extremity neuropathy.  Accordingly, the Veteran's 
right and left lower extremity neuropathy is best 
characterized as "mild."  Therefore, the appropriate 
ratings for the Veteran's right lower extremity neuropathy 
and left lower extremity neuropathy are respectively 10 
percent, and no more.  38 C.F.R. § 8520 (2002 & 2009).  

The Veteran's complaints of right and left lower extremity 
pain have been documented as early as October 2001, and have 
remained fairly consistent throughout the pendency of his 
appeal; therefore, the Board finds that the Veteran is 
entitled to respective 10 percent schedular disability 
ratings for right and left lower extremity neuropathy, for 
the entire appeal period.  

        Bladder Impairment

After examining the record, the Board finds that the evidence 
sufficiently establishes the Veteran's entitlement to a 
separate disability rating for a bladder impairment/increased 
urinary frequency, as secondary to his lower back disorder.  
The September 2009 VA examination report documented the 
Veteran's report of daytime voiding intervals of 1-to-2 hours 
and awakening 3-times a night to void.  Additionally, the VA 
examiner opined that this condition was related to the 
Veteran's service connected lower back disorder.  
Consequently, the Board finds sufficient evidence to 
establish the Veteran's entitlement to a separate disability 
rating for a bladder impairment/increased urinary frequency, 
secondary to a lower back disorder.  

The rating criteria related to urinary frequency are listed 
in 38 C.F.R. § 4.115a.  A maximum 40 percent rating is 
assigned for a daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  A 20 
percent rating is assigned for a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night.  A 10 percent rating is assigned for a 
daytime voiding interval between two and three hours or 
awakening to void two times per night.  

In light of the evidence of record, the Board finds that the 
criteria for a 20 percent rating, and no more, for increased 
urinary frequency are met.  The only evidence related to this 
disorder is the September 2009 VA examination report, which 
documented the Veteran's daytime voiding intervals of 1-to-2 
hours and his awakening to void 3-times a night.  In the 
absence of any evidence that the Veteran has daytime voiding 
at an interval of less than one hour or that he awakens to 
void five or more times per night, a rating in excess of 20 
percent, for increased urinary frequency, secondary to a 
lower back disorder, is not appropriate at this time.  

The Board has considered other possibly applicable Diagnostic 
Codes for the Veteran's bladder impairment; however, there is 
no medical evidence of renal or voiding dysfunction, 
rendering inapplicable other rating criteria in 38 C.F.R. 
§ 4.115a.  

The Board further finds that the effective date for the 
separate 20 percent rating for a bladder impairment/increased 
urinary frequency, secondary to a lower back disorder, is 
September 19, 2009.  VA received the Veteran's claim on March 
17, 2003, but, prior to his September 19, 2009 VA 
examination, he made no complaints of increased urinary 
frequency, or any similar disorder, nor is there any medical 
evidence of any such disorder.  Therefore, the Board finds 
the Veteran's entitlement to a separate disability rating for 
increased urinary frequency arose on September 19, 2009, and 
therefore, this is the proper effective date.  See 38 C.F.R. 
§ 3.400.

        Erectile Dysfunction

The Board also finds that the evidence of record sufficiently 
establishes the Veteran's entitlement to a separate 
disability rating for erectile dysfunction, as secondary to a 
lower back disorder.  The first medical evidence of record 
diagnosing the Veteran with erectile dysfunction is found in 
the September 2009 VA examination report, and at this time, 
the examiner specifically relates the condition to the 
Veteran's lower back disorder.  Moreover, there is no medical 
evidence of record disassociating this symptom from the 
Veteran's service connection lower back disorder.  Thus, the 
Board finds that the evidence sufficiently establishes the 
Veteran's entitlement to a separate disability rating for 
erectile dysfunction, as secondary to a lower back disorder.  

The appropriate Diagnostic Code to rate the Veteran's 
erectile dysfunction is 38 C.F.R. § 4.115b, Diagnostic Code 
7522, which provides a 20 percent rating only if there is 
deformity of the penis with loss of erectile power.  
Diagnostic Code 7522 also instructs that when evaluating a 
claim of this nature entitlement to special monthly 
compensation (SMC) should also be considered.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522, Footnote 1.  

Based on the evidence of record, the Board finds that only 
the criteria for a noncompensable rating for erectile 
dysfunction have been met.  As has been previously outlined, 
a 20 percent rating, the only rating available under 
Diagnostic Code 7522, is only warranted when there is 
evidence of both a deformity of the penis and loss of 
erectile power, but there is no evidence of any deformity of 
the Veteran's penis, nor does he contend otherwise.  
Therefore, the criteria for a compensable evaluation under 
this applicable regulation are not met.  This being the case, 
the Veteran is entitled to SMC for loss of use of a creative 
organ, at the rate provided by 38 U.S.C.A. § 1114(k).  See 
38 C.F.R. §§ 3.350(a), 4.115b, Diagnostic Code 7522, Footnote 
1.

The Board further finds that the effective date for the award 
of this benefit is September 19, 2009.  VA received the 
Veteran's claim on March 17, 2003, but, prior to his 
September 19, 2009 VA examination, he made no complaints of 
erectile dysfunction, or any similar disorder, nor is there 
any medical evidence of any such disorder.  Therefore, the 
Board finds September 19, 2009, is the proper effective date.  
See 38 C.F.R. § 3.400.

        Scars

Although not neurological in nature, the Board finds that the 
evidence of record sufficiently establishes the Veteran's 
entitlement to a disability rating of a lower back scar, as 
secondary to his lower back disorder.  A March 2004 private 
surgery report documents the Veteran's lower back surgery, 
and private follow-up treatment records document the presence 
of a single scar related to this surgery.  On examination, a 
November 2007 VA examination report documented a lower back 
surgical scar that was 11 cm., hyperpigmented and mildly 
tender.  The Board concludes that this evidence adequately 
establishes the Veteran's entitlement to a disability rating 
for a lower back surgical scar, as secondary to a lower back 
disorder.  

Based on the competent evidence of record, the Board finds 
that the criteria for a 10 percent rating, and no more, for a 
single lower back scar, as secondary to a lower back 
disorder, are met.  As documented in a March 2004 private 
surgery report, the Veteran had surgery on his lower back, 
resulting in a single scar.  The Veteran's private follow-up 
treatment records further indicated that the scar healed 
well, with no indication of instability or pain.  The first 
evidence of pain, and/or tenderness, associated with this 
scar is found in the November 2007 VA examination report.  In 
sum, only one lower back surgical scar is noted, and the 
competent evidence suggests the Veteran has some pain 
associated with this scar.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the criteria for a 10 percent rating under Diagnostic 
Code 7804, but no more, for a lower back surgical scar, as a 
residual of lower back disorder, are met.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  In a recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected disabilities have on his ability to work 
and perform the daily activities of living.  Upon reviewing 
the ratings assigned for the Veteran's respective disorders, 
the Board finds no aspect of the Veteran's disabilities that 
is not contemplated by the schedular criteria.  Moreover, 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, for which the Veteran 
has not been compensated or that is not contemplated in the 
respective ratings assigned, that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Notably, the rating schedule contemplates loss of 
working time due to exacerbations commensurate with the level 
of disability which, in this case, is contemplated in the 
respective ratings assigned in this decision.  See 38 C.F.R. 
§ 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased 40 percent rating for a lower back disorder, 
prior to March 9, 2004 and, on and after May 1, 2004, is 
granted, subject to the laws and regulations governing the 
awards of monetary compensation.

A rating in excess of 40 percent for a lower back disorder is 
denied.  

A 10 percent rating during the appeal period for right lower 
extremity neuropathy, as secondary to a lower back disorder 
is granted.  

A 10 percent rating during the appeal period for left lower 
extremity neuropathy, as secondary to a lower back disorder 
is granted. 

Effective September 19, 2009, a 20 percent rating for 
increased urinary frequency, as secondary to a lower back 
disorder is granted.  

A separate noncompensable rating for erectile dysfunction, as 
secondary to a lower back disorder, is granted.  

Effective September 19, 2009, special monthly compensation 
for loss of use of a creative organ, due to erectile 
dysfunction, secondary to a lower back disorder, is granted,.

A 10 percent rating for a painful lower back scar, as 
secondary to a lower back disorder is granted, subject to the 
laws and regulations governing the awards of monetary 
compensation.


REMAND

The Veteran is currently seeking service connection for a 
cervical spine disorder.  Service treatment records, dated in 
July 1985 and May 1991, document the Veteran's complaints, 
and treatment, for neck pain, which in one instance lasted 4-
days.  Additionally, on the Veteran's February 1993 
separation Report of Medical History, the military medical 
professional appears to diagnose cervical arthritis.  What is 
more, many post-service treatment records document cervical 
spine problems.  As the Veteran seeks service connection for 
a condition that is similar to those treated in-service, a VA 
examination and opinion should be obtained.  

The Veteran also maintains that his service connected 
disorders hinder his ability to obtain and sustain 
employment.  An August 2005 Social Security Administration 
Disability Determination indicates the Veteran is disabled, 
due to a psychiatric disorder and a back disorder.  What is 
more, a June 2005 statement from the Veteran's former 
employer indicates "accommodation is not possible due to the 
medical condition and physical requirements" of the 
Veteran's former position.  In light of the Veteran's 
multiple service connected disorders, including both a 
psychiatric and a lower back disorder, the SSA determination, 
arguably indicating he is disabled because of service 
connected disorders, and the Veteran's statements concerning 
the impact his disorders had on his employment, the Board 
finds the record reasonably raises the Veteran's request for 
TDIU.  Accordingly, the Board must remand the TDIU portion of 
the Veteran's claim, to AMC/RO, for appropriate development.  

Under these circumstances, the case is REMANDED for the 
following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his neck, and/or cervical spine, disorder.  
The claims folder must be made available 
to and reviewed by the examiner, such 
review must be noted in the examination 
report.  The examiner should record the 
full history of the disorders, including 
the Veteran's account of the onset of 
symptoms.  All necessary studies should be 
performed, and all findings reported in 
detail.  The examiner should then indicate 
whether the Veteran has any current neck, 
and/or cervical spine, disorder(s).  If 
any disorder(s) is currently present, the 
examiner should opine, providing a clear 
and complete rationale, as to whether it 
is at least as likely as not that the 
disorder(s) had its onset in service, (ii) 
is otherwise related to military service, 
or (iii) was caused, and/or aggravated, by 
a service connected disorder, to include a 
lower back disorder.  

2.  The AMC/RO should undertake all 
necessary notice and development related 
to the Veteran's claim for entitlement to 
total individual unemployability due to 
service-connected disabilities (TDIU).  

3.  After the above development has been 
fully completed, the AMC/RO should 
thereafter review the additional evidence 
that has been obtained and determine 
whether the benefits sought on appeal, 
including TDIU benefits, may now be 
granted.  If the benefits sought on appeal 
remain denied, the Veteran, and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


